Mathews, J.
I do likewise.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the plaintiff recover from the defendants, the sum of $389, with interest on $334 66 cents, from the 20th of February, 1820, till paid, and that the appellee pay costs of both courts.*

 A decision, somewhat at variance with the latter part of this, was given by the superior court of the territory, in the case of Davis vs. Mitchell. 2 Martin, 115.